Exhibit 10.7(h)

SEVENTH AMENDMENT TO LEASE AGREEMENT

THIS SEVENTH AMENDMENT TO LEASE AGREEMENT is made and entered into as of the
23rd day of July, 2004, between RAINIER COMMONS, LLC, a Washington limited
liability company (“Lessor”), and TULLY’S COFFEE CORPORATION, a Washington
corporation (“Lessee”).

RECITALS

A. Pursuant to that certain Lease Agreement dated August 16, 1999, entered into
between Kent Central, LLC (“KCL”) and Lessee, as modified by those certain
amendments described in the attached Exhibit B (collectively, the “KCL Lease”),
KCL agreed to lease to Lessee certain premises as further described in the Lease
(the “Original Lease Premises”) on the real property located at 3100 Airport Way
South, Seattle, Washington, which is legally described as set forth on the
attached Exhibit A (the “Property”). On July 17, 2003, Lessor purchased the
Property from KCL, and thereby assumed all of KCL’s rights and obligations under
Lease. Lessor and Lessee modified the lease by the Sixth Amendment to Lease
Agreement dated as of June 26, 2003, which became effective upon the July 17,
2003 closing of the purchase of the Property from KCL (the “Sixth Amendment”).
The KCL Lease, as modified by the Sixth Amendment, is referred to herein as the
Lease.

B. Lessor and Lessee have agreed to make certain modifications to the Lease on
the terms and conditions set forth in this Seventh Amendment to Lease Agreement
(the “Seventh Amendment”).

AGREEMENT

NOW, THEREFORE, in consideration of foregoing and the promises made below, and
other good and valuable consideration, the parties agree as follows:

1. Definition. Except as otherwise stated in this Seventh Amendment, terms which
are defined in the Lease shall have the same meanings for this Seventh
Amendment.

2. Amendments. Effective as provided herein, the Lease is hereby amended as
follows:

2.1 Cell Towers Sublease: Under the Option and Sublease Agreement dated as of
December 21, 2001 (the “2001 Sublease”), Lessee is sub-lessor to AT&T Wireless
Services, Inc. (“AWS”) with respect to portions of the Tully’s premises, for
purposes of operation of AWS’s communications antenna and equipment (the “AWS
Equipment”). Lessor and Lessee desire to have the AWS Equipment relocated to a
different location in the Property (described on Exhibit E attached hereto), and
AWS has agreed to relocate the AWS Equipment at the expense of AWS, provided
that a new sub-lease agreement is executed by AWS and Lessee (terminating the
2001 Sublease), and provided that Lessor shall give its written consent for the
new sub-lease. For purposes of this section 2.2, “relocation” shall mean the
removal of

 

  Page 1  



--------------------------------------------------------------------------------

the equipment currently comprising the AWS Equipment and the installation of new
equipment at such locations in the Property as are agreed to by Lessor, Lessee
and AWS. Lessor and Lessee have agreed as follows:

a) Lessor and Lessee shall reasonably cooperate with AWS in the evaluation and
planning for the relocation of the AWS Equipment.

b) Lessee shall execute a Sublease Agreement in substantially the form attached
hereto as Exhibit C (the “New AWS Sublease”) as soon as reasonably possible.
Within five business days after the later of (1) the date Lessee delivers the
New AWS Sublease executed by Lessee and AWS to Lessor and (2) the execution of
this Seventh Amendment by the parties hereto, Lessor shall give its written
consent to the New AWS Sublease by executing the Landlord’s Consent to Sublease
the form of which is attached hereto as Exhibit D. Provided that the New AWS
Sublease has been executed in their respective capacities by AWS, Lessee and
Lessor:

 

  1) Lessor and Lessee shall reasonably cooperate with AWS in the relocation of
the AWS Equipment to such extent as may be provided in the New AWS Sublease.

 

  2) Upon completion of the relocation of the AWS Equipment as provided in the
New AWS Sublease: (i) the portion of the Tully’s Premises that previously was
used for the AWS Equipment shall be removed from the Tully’s Premises and
thereafter shall be included in the Available Space and (ii) the portion of the
Property that is used for the AWS Equipment after the relocation as described on
Exhibit E shall be added to the Tully’s Premises.

 

  3) The modification of the Tully’s Premises in connection with the relocation
of the AWS Equipment shall not result in any change to the amount of Rent and
Monthly Operating Expenses payable by Lessee under the Lease.

3. Notice. All notices or other communications required or contemplated by the
Lease shall be in writing, and shall be sent with a delivery receipt required by
(a) courier, (b) certified first class or express mail, or (c) registered first
class or express mail to the address for each party designated below or to such
other address as either party may designate in a notice that complies with this
paragraph.

 

If to Lessee:   Tully’s Coffee Corporation   3100 Airport Way South   Seattle,
WA 98134   Attention: President With a copy to:   Carney Badley Spellman   700
Fifth Avenue, Suite 5800   Seattle, WA 98104

 

  Page 2  



--------------------------------------------------------------------------------

If to Lessor:

  Rainier Commons LLC   1420 Fifth Ave., Suite 2625   Seattle, WA 98101

With a copy to:

  Philip Roberts   Ryan, Swanson & Cleveland, PLLC   1201 Third Avenue, Suite
3400   Seattle, WA 98101

4. No other charges. Except as modified by this Seventh Amendment and as
otherwise agreed upon herein, all other terms of the Lease, including limitation
all exhibits thereto, remain unchanged and in full force and effect.

5. Conflict and Construction; Definitions. In the event of any conflict between
the terms of this Seventh Amendment and the terms of the Lease, the terms and
provisions of this Seventh Amendment shall prevail. Capitalized terms not
otherwise defined in this Seventh Amendment shall have the meanings set forth in
the Lease.

6. Successor and Assigns. The terms and provisions of this Seventh Amendment
shall bind and injure to the benefit of Lessor and Lessee and their respective
successors and assigns. This Seventh Amendment may not be assigned by their
party except in connection with an assignment of the Lease in accordance with
the terms of the Lease.

7. Counterparts; Facsimile. This Seventh Amendment of Lease Agreement may be
executed in counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. Executed
counterparts may be executed and transmitted via facsimile and such version
shall be deemed an original.

[SIGNATURE PAGE FOLLOWS]

 

  Page 3  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Seventh Amendment
effective as the date set forth above.

 

LESSOR:      LESSEE: RAINIER COMMONS, LLC      TULLY’S COFFEE CORPORATION

By:

 

/s/ Brett Goldfarb

     By:  

/s/ Kristopher S. Galvin

  Brett Goldfarb        Kristopher S. Galvin

Its:

  Voting Member      Its:   Executive Vice President

By:

 

/s/ Shimon Mizrahi

         Shimon Mizrahi       

Its:

  Voting Member       

 

  Page 4  



--------------------------------------------------------------------------------

STATE OF WASHINGTON

  )         ) ss.      

COUNTY OF KING

  )      

I certify that I know or have satisfactory evidence that Brett Goldfarb and
Shimon Mizrahi are the persons who appeared before me, and said persons
acknowledged that they signed this instrument, on oath stated that they were
authorized to execute the instrument and acknowledged it as the Members of
RAINIER COMMONS, LLC, to be the free and voluntary act and deed of said limited
liability company, for the uses and purposes mentioned in the instrument.

WITNESS my hand and official seal hereto affixed on this 7th day of October,
2004.

 

[NOTARY SEAL OF PHILIP M. ROBERTS]  

/s/ Philip M. Roberts

  Philip M. Roberts (Print Name)  

Notary Public in and for the State

of Washington, residing at Seattle, WA

  My Commission Expires: March 15, 2006

 

STATE OF WASHINGTON

  )         ) ss.      

COUNTY OF KING

  )      

I certify that I know or have satisfactory evidence that Kristopher S. Galvin is
the person who appeared before me, and said person acknowledged that he signed
this instrument, on oath stated that he was authorized to execute the instrument
and acknowledged it as the Executive Vice President of TULLY’S COFFEE
CORPORATION, to be the free and voluntary act and deed of said corporation, for
the uses and purposes mentioned in the instrument.

WITNESS my hand and official seal hereto affixed on this 23rd day of July, 2004.

 

[NOTARY SEAL OF PEGGY L. PRITCHARD]  

/s/ Peggy L. Pritchard

  Peggy L. Pritchard (Print Name)  

Notary Public in and for the State

of Washington, residing at King County

  My Commission Expires: 1- 15- 06

 

  Page 5  



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

PARCEL 2:

Lots 1 through 6, Block 233, Seattle Tidelands, in King County, Washington, as
shown on the official maps on file in the Office of the Commissioner of Public
Lands at Olympia, Washington;

TOGETHER WITH Lots 1 through 12, Block 17, Hanford’s Addition to South Seattle,
according to the plat thereof recorded in Volume 1 of Plats, page 37, in King
County, Washington;

TOGETHER WITH ALL of vacated alley in said Block 17, as vacated under City of
Seattle Ordinance No. 38522;

TOGETHER WITH Lots 1 through 12, Block 16, Hanford’s Addition to South Seattle,
according to the plat thereof recorded in Volume 1 of Plats, page 37, in King
County, Washington;

TOGETHER WITH ALL of vacated alley in said Blocks 16, as vacated under City of
Seattle Ordinance No. 38521;

TOGETHER WITH ALL of vacated South Winthrop Street between said Blocks 16 and
17, as vacated under City of Seattle Ordinance No. 38522;

TOGETHER WITH that portion of vacated South Hanford Street adjoining Block 16,
as vacated under City of Seattle Ordinance No. 69571 and would attach by
operation of law;

TOGETHER WITH that portion of vacated Tenth Avenue South, as vacated under City
of Seattle Ordinance No. 95836, and described as follows:

BEGINNING at the intersection of the production south of the East line of Block
16 of said Plat of Hanford’s Addition to South Seattle and the Westerly
right-of-way line of the Seattle Freeway (Primary State Highway No. 1); thence
Northerly along said Westerly right-of-way line to the production east of the
North line of Lot 12, Block 17 of said plat; thence West along said produced
line to the East line of Block 17; thence South along said East line and the
same produced and along the East line of Block 16 to the POINT OF BEGINNING;
EXCEPT from the above described Parcel 2 any portion lying within the Northern
Pacific Railway Company right-of-way; EXCEPT that portion as conveyed to the
State of Washington for Primary State Highway No. 1 by deed recorded under
Recording No. 6199964.

 

  Page 6  



--------------------------------------------------------------------------------

EXHIBIT B

AMENDMENTS TO THE LEASE AGREEMENT

AMENDMENTS TO THE ORIGINAL LEASE

1. First Lease Amendment dated December 17, 1999, entered into between KCL and
Lessee;

2. Second Lease Amendment dated June 6, 2000, entered into between KCL and
Lessee;

3. Third Lease Amendment dated November 7, 2000, entered into between KCL and
Lessee;

4. Fourth Lease Amendment dated February 21, 2001, entered into between KCL and
Lessee; and

5. Fifth Lease Amendment dated November 1, 2002, entered into between KCL and
Lessee;

AMENDMENTS BETWEEN LESSEE AND LESSOR

1. Sixth Amendment to Lease Agreement dated as of June 26, 2003, entered into
between Lessor and Lessee

 

  Page 7  



--------------------------------------------------------------------------------

Exhibit C

Form of Tully’s - ATT Wireless Services, Inc. Cell Tower Sublease

[attach the form of the AWS cell tower sublease]

 

  Page 8  